DETAILED ACTION
Allowable Subject Matter
Claims 1-4, and 6-21 are allowed. The following is an examiner’s statement of reasons for allowance: Claims 1 and 15 recite the unique feature of a second light shielding film, arranged on a second side face, opposite to the first side face, of the buffering film; an orthographic projection of the second light shielding film on the plane where the second side face is located being not overlapped with an orthographic projection of the hollow structure on the plane where the second side face is located. Claim 12, a method for preparing the display screen module of Claim 1, is allowable for the same reasons. Claim 21 recites the unique feature of a heat dissipation adhesive being filled between the exciter and a side wall of the hollow structure. The closest prior art does not disclose or suggest such features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653